EXHIBIT CERTIFICATE OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED OF PRIVATEBANCORP, INC. Pursuant to Section 242 of the General Corporation Law of the State of Delaware PrivateBancorp, Inc., a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “Corporation”). DOES HEREBY CERTIFY: FIRST:The Amended and Restated Certificate of Incorporation of the Corporation, as amended, is hereby amended by deleting in its entirety the Certificate of Designations of the SeriesA Junior Nonvoting Preferred Stock, as amended, thereto and inserting the Amended and Restated Certificate of Designations of the SeriesA Junior Nonvoting Preferred Stock attached as ExhibitA to this Certificate of Amendment. SECOND:That the aforesaid amendment was duly adopted in accordance with the applicable provisions of Section 242 of the General Corporation Law of the State of Delaware. IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to be executed by its duly authorized officer on this 17th day of June, 2009. PRIVATEBANCORP, INC. By: /s/Christopher J. Zinski Name: Christopher J. Zinski Title: General Counsel and Corporate Secretary EXHIBIT A AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS OF SERIESA
